MEMORANDUM OPINION
 
No. 04-10-00587-CR
 
Roy Vicente BOLADO,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 186th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CR-6309
Honorable Maria
Teresa Herr, Judge Presiding
 
PER CURIAM
 
Sitting:          Phylis J.
Speedlin, Justice
                     Rebecca
Simmons, Justice
                     Steven
C. Hilbig, Justice
 
Delivered and
Filed:  January 26, 2011
 
DISMISSED
 
Appellant has filed a motion to dismiss this appeal in compliance with Rule 42.2(a).  See Tex. R. App. P. 42.2(a).  The motion is
granted and this appeal is dismissed.  See id.  
 
PER
CURIAM
 
DO NOT PUBLISH